DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 and allowed.
The following is an examiner’s statement of reasons for allowance: Wilkins (9,471,059) discloses a system, comprising an aerial vehicle computer programmed to: proceed to a target location upon receiving a message based on a ground vehicle being at an aerial vehicle deploy location (Column 8, lines 27-49 and Column 9, lines 6-21); identify a user from an image captured at the target location (Column 8, lines 27-49 and Column 9, lines 6-21); and navigating the aerial vehicle to lead the user to a rendezvous with the vehicle (Column 8, lines 27-49 and Column 9, lines 6-21).  However, Wilkins fails to disclose wherein the aerial vehicle computer is further programmed to adjust one or both of a speed and direction of the aerial vehicle according to detecting a speed and direction of a user following the aerial vehicle.  Therefore, the prior art of record does not anticipate nor render obvious  wherein the aerial vehicle computer is further programmed to adjust one or both of a speed and direction of the aerial vehicle according to detecting a speed and direction of a user following the aerial vehicle when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668